DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claim 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          	Claims 5, 15 recite the limitation “…one or more singular value decompositions…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. The Examiner suggests inserting “the” before “one or more”. Appropriate correction is required. 
Claim 19 recites the limitation “…object data regarding objects…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. The Examiner suggests inserting “the” before “object”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.  (CN 107835427 A: hereinafter “CHEN”) in view of Lee at al. (US Pub. No.: 20200380316 A1: hereinafter “Lee”).

         Consider claim 1:
(See CHEN, e.g., “…image processing: step S2, carrier the carrier image as RGB three-colour channel separation…” of Abstract, Fig. 1-2), the memory including instructions to be executed by the processor to: generate a first color image of environment (See CHEN, e.g., “…performing RS coding to be hidden data information processing to form binary data stream M1, the carrier image as RGB colour channel separation…”, “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2); determine one or more singular value decompositions of one or more of a red, green, and blue channel of the first color image (See CHEN, e.g., “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2); obtain one or more modified singular value decompositions by modifying respective ones of the singular value decompositions by a non-linear equation (See CHEN, e.g., “…using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2).
          CHEN further teaches reconstruct a second color image based on the modified one or more singular value decompositions (See CHEN, e.g., “…a process of extracting information, specifically as follows: (1) extracting colour RGB image contains hidden information, and performing three-color channel separation; (2) processing contourlet decomposition operation to obtain…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2). However, CHEN does not explicitly teach generate a first color image of a road environment; train a deep neural network based on the second color image; and operate a vehicle based on the deep neural network.
                     In an analogous field of endeavor, Lee teaches generate a first color image of a road environment (See Lee, e.g., “…an image is captured at an image capture device...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620); train a deep neural network based on the second color image (See Lee, e.g., “…the region of interest is transformed from the reference frame (i.e. coordinate system) of the image capture device to the reference frame of a depth sensing device (such as, but not limited to, a LIDAR, stereo camera, etc.)...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620); and operate a vehicle based on the deep neural network (See Lee, e.g., “…receiving image data representing an environment associated with a vehicle; determining, based at least in part on the image data, a region of interest associated with an object represented in the image data; inputting, based at least in part on the region of interest, a portion of the image data to a neural network; receiving, from the neural network, a probability distribution associated with the object; and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions, thereby, ascertaining that the operation of the vehicles are performed smoothly, robustly.

          Consider claim 2:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. In addition, CHEN teaches the instructions including further instructions to generate the first color image by one or more of acquiring data and generating synthetic image data (See CHEN, e.g., “…performing RS coding to be hidden data information processing to form binary data stream M1, the carrier image as RGB colour channel separation…”, “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2). In an analogous field of endeavor, Lee teaches one or more of acquiring vehicle sensor data and generating synthetic image data (See Lee, e.g., “…an image is captured at an image capture device...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to ascertaining that the operation of the vehicles are made enjoyable.

          Consider claim 3:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. In addition, CHEN teaches wherein the second color image corresponds to the first color image with modified lighting conditions corresponding to darker lighting conditions including overcast lighting, evening or night (See CHEN, e.g., “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2).

         Consider claim 4:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. In addition, CHEN teaches the instructions including further instructions to determine the one or more singular value decompositions including with a matrix equation X=UΣV.sup.T, wherein X is an array that includes one of a red, green, or blue color channel of the first color image, U and V are left and right eigenvectors of array X, and Σ is a diagonal matrix of singular values (See CHEN, e.g., “…the low frequency sub-band coefficient matrix L11 for 2 * 2 sub-block SVD decomposition, selecting the largest singular value in each 2 * 2 sub-block to form the maximum singular value matrix L12…” of Abstract, ¶ [0010], ¶ [0021], Claims 1-3, and Fig. 1-2).

Consider claim 5:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. In addition, CHEN teaches the instructions including further instructions to modify one or more singular value decompositions based on a non-linear equation S={s−n for s≥S, else 0}, wherein s is a singular value, n is an integer and S is a set of singular values (See CHEN, e.g., “…the low frequency sub-band coefficient matrix L11 for 2 * 2 sub-block SVD decomposition, selecting the largest singular value in each 2 * 2 sub-block to form the maximum singular value matrix L12…” of Abstract, ¶ [0010], ¶ [0021], Claims 1-3, and Fig. 1-2).

          Consider claim 6:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. Lee teaches wherein the deep neural network is convolutional neural network (See Lee, e.g., “…The image is then cropped for each region of interest and the cropped image scaled to a predetermined size. The cropped and scaled image is then input into a convolutional neural network (CNN), the output of which is an estimated height for the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

Consider claim 7:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. Lee teaches the instructions including further instructions to train the deep neural network to identify objects in the road environment including a roadway, another vehicle, and a pedestrian (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 8:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 1. Lee teaches the instructions including further instructions to operate the vehicle based on the deep neural network by inputting vehicle sensor data to the deep neural network which outputs data regarding objects in the road environment (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of 

          Consider claim 9:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 8. Lee teaches the instructions including further instructions to operate the vehicle based on determining a vehicle path based on the data regarding objects in the road environment (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 10:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 9. Lee teaches the instructions including further instructions to operate the vehicle along the vehicle path by controlling vehicle powertrain, steering and brakes (See Lee, e.g., “…receiving image data representing an environment associated with a vehicle; determining, based at least in part on the image data, a region of interest associated with an object represented in the image data; inputting, based at least in part on the region of interest, a portion of the image data to a neural network; receiving, from the neural network, a probability distribution associated with the object; and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 11:
                   CHEN teaches a method (See CHEN, e.g., “…image processing: step S2, carrier the carrier image as RGB three-colour channel separation…” of Abstract, Fig. 1-2) comprising: generating a first color image of environment (See CHEN, e.g., “…performing RS coding to be hidden data information processing to form binary data stream M1, the carrier image as RGB colour channel separation…”, “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2); determining one or more singular value decompositions of one or more of a red, green, and blue channel of the first color image (See CHEN, e.g., “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2); obtaining one or more modified singular value decompositions by modifying respective ones of the singular value decompositions by a non-linear equation (See CHEN, e.g., “…using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2).
          CHEN further teaches reconstructing a second color image based on the modified one or more singular value decompositions (See CHEN, e.g., “…a process of extracting information, specifically as follows: (1) extracting colour RGB image contains hidden information, and performing three-color channel separation; (2) processing contourlet decomposition operation to obtain…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2). However, CHEN does not explicitly teach generating a first color image of a road environment; training a deep neural network based on the second color image; and operating a vehicle based on the deep neural network.
                     In an analogous field of endeavor, Lee teaches generating a first color image of a road environment (See Lee, e.g., “…an image is captured at an image capture device...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620); training a deep neural network based on the second color image (See Lee, e.g., “…the region of interest is transformed from the reference frame (i.e. coordinate system) of the image capture device to the reference frame of a depth sensing device (such as, but not limited to, a LIDAR, stereo camera, etc.)...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620); and operating a vehicle based on the deep neural network (See Lee, e.g., “…receiving image data representing an environment associated with a vehicle; determining, based at least in part on the image data, a region of interest associated with an object represented in the image data; inputting, based at least in part on the region of interest, a portion of the image data to a neural network; receiving, from the neural network, a probability distribution associated with the object; and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions, thereby, ascertaining that the operation of the vehicles are performed smoothly, robustly.

          Consider claim 12:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. In addition, CHEN teaches generating the first color image by one or more of acquiring data and generating synthetic image data (See CHEN, e.g., “…performing RS coding to be hidden data information processing to form binary data stream M1, the carrier image as RGB colour channel separation…”, “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2). In an analogous field of endeavor, Lee teaches one or more of acquiring vehicle sensor data and generating synthetic image data (See Lee, e.g., “…an image is captured at an image capture device...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to ascertaining that the operation of the vehicles are made enjoyable.

          Consider claim 13:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. In addition, CHEN teaches wherein the second color image corresponds to the first color image with modified lighting conditions corresponding to darker lighting conditions including overcast lighting, evening or night (See CHEN, e.g., “…and using the SVD singular value decomposition inverse operation, using inverse contourlet decomposing to obtain new channel component value of the RGB three-colour-channel synthetic colour RGB image jpg format…” of Abstract, ¶ [0008]-¶ [0016], Claims 1-3, and Fig. 1-2).

Consider claim 14:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. In addition, CHEN teaches determining the one or more singular value decompositions including with a matrix equation X=UΣV.sup.T, wherein X is an array that includes one of a red, green, or blue color channel of the first color image, U and V are left and right eigenvectors of array X, and Σ is a diagonal matrix of singular values (See CHEN, e.g., “…the low frequency sub-band coefficient matrix L11 for 2 * 2 sub-block SVD decomposition, selecting the largest singular value in each 2 * 2 sub-block to form the maximum singular value matrix L12…” of Abstract, ¶ [0010], ¶ [0021], Claims 1-3, and Fig. 1-2).

          Consider claim 15:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. In addition, CHEN teaches modifying one or more singular value decompositions based on a non-linear equation S={s−n for s≥S, else 0}, wherein s is a singular value, n is an integer and S is a set of singular values (See CHEN, e.g., “…the low frequency sub-band coefficient matrix L11 for 2 * 2 sub-block SVD decomposition, selecting the largest singular value in each 2 * 2 sub-block to form the maximum singular value matrix L12…” of Abstract, ¶ [0010], ¶ [0021], Claims 1-3, and Fig. 1-2).

          Consider claim 16:
(See Lee, e.g., “…The image is then cropped for each region of interest and the cropped image scaled to a predetermined size. The cropped and scaled image is then input into a convolutional neural network (CNN), the output of which is an estimated height for the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 17:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. Lee teaches training the deep neural network to identify objects in the road environment including a roadway, another vehicle, and a pedestrian (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by 

          Consider claim 18:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 11. Lee teaches operating the vehicle based on the deep neural network by inputting vehicle sensor data to the deep neural network which outputs object data regarding objects in the road environment (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 19:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 18. Lee teaches determining a vehicle path based on object data regarding objects in the road environment (See Lee, e.g., “…the object detector may be selected to detect certain classes of objects (e.g. only vehicles, only pedestrians, only buildings, etc.)...the object detector may detect all vehicles, such as vehicle image 220...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

          Consider claim 20:
                   The combination of CHEN, Lee teaches everything claimed as implemented above in the rejection of claim 19. Lee teaches operating the vehicle along the vehicle path by controlling vehicle powertrain, steering and brakes (See Lee, e.g., “…receiving image data representing an environment associated with a vehicle; determining, based at least in part on the image data, a region of interest associated with an object represented in the image data; inputting, based at least in part on the region of interest, a portion of the image data to a neural network; receiving, from the neural network, a probability distribution associated with the object; and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object...” of Abstract, ¶ [0019], ¶ [0027], ¶[0052]-¶[0056], and Fig. 2 elements 300-320, Fig. 5 steps 610-620). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of CHEN, as taught by Lee, so as to increase accuracy in determining autonomous functions by using the CNN, DNN systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Schulter et al. (US Pub. No.: 2020/0394814 A1) teaches “Systems and methods for road typology scene annotation are provided. A method for road typology scene annotation includes receiving an image having a road scene. The image is received from an imaging device. The method populates, using a machine learning model, a set of attribute settings with values representing the road scene. An annotation interface is implemented and configured to adjust values of the attribute settings to correspond with the road scene. Based on the values of the attribute settings, a simulated overhead view of the respective road scene is generated.”

          Gu et al.  (US Pat. No.: 10,984,545 B2) teaches “Techniques for estimating depth for a video stream captured by a monocular image sensor are disclosed. A sequence of image frames are captured by the monocular image sensor. A first neural network is configured to process at least a portion of the sequence of image frames to generate a depth probability volume. The depth probability volume includes a plurality of probability maps corresponding to a number of discrete depth candidate locations over a range of depths defined for the scene. The depth probability volume can be updated using a second neural network that is configured to generate adaptive gain parameters to integrate the DPVs over time. A third neural network is configured to refine the updated depth probability volume from a lower resolution to a higher resolution that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BABAR SARWAR/Primary Examiner, Art Unit 3667